DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 MAURICE ROBERTS, ELIZABETH COLEMAN, and ISAAC ROLLE, as
 the LOCAL BOARD OF TRUSTEES OF THE CHURCH OF GOD 5TH
                        STREET,
                        Appellant,

                                    v.

   FIFTH STREET CHURCH OF GOD, INC., a Florida Not for Profit
Corporation, ANTHONY PELT, as Administrative Bishop of the Church
of God, Florida-Cocoa District, CHURCH OF GOD, FLORIDA-COCOA
DISTRICT, CHURCH OF GOD, a Tennessee Public Benefit Corporation,
                              Appellee.

                              No. 4D20-1874

                              [June 3, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No.
502019CA007731.

   Maurice Roberts, Elizabeth Coleman, and Isaac Rolle, Riviera Beach,
pro se, for appellants.

   Harold Long, Jr. of Long Law, Miami, and E. Scott Golden and
Brandon D. Cole of Golden Law, for appellees.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH, JJ., and ROBINSON, MICHAEL, Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.